Honorable Tom C. King
     State Auditor & Efficiency   Expert
     Austin, Texas

     Dear Sir:

                                  Opinion No. O-845
                                  Re:  The fact that the assistant  auditor of the
                                       Texas State College for Women at Denton
                                       is the father of the busfness manager of
                                       said college does not violate Article 435
                                       of the Penal Code of Texas.

               In your inquiry of October 28. 1939, you state that the assistant
     auditor of the Texas State College for Women is the father of the busi-
.’   ness manager.    You ask if this relationship constitutes a violation of any
     law so as to invoke the operation of Article 435. Penal Code.. or any oth-
     er statutory prescription  or penalty.

              Article 2627. Revised Statutes, outlines the duties and powers
     of the Board of Regents of the Texas State College for Women.     Article
     2625, Revised Statutes, provides. among other things, that the Board
     shall have the power incident to their position, and, to the same extent,
     so far as may be applicable,  as is conferred by law on the Regents of the
     State University.

               These statutes make it clear that the Board of Regents employ
     the professors,  agents and employees    of the college, and we find nothing
     in the statutes which would prevent the Board of Regents employing an
     entire family, if they saw fit to do so, provided, of course,  that the fam-
     ily employed is not related, within the prohibited degree. to any member
     of the Board of Regents.

               We therefore answer that the fact that the father of the business
     manager of the college is assistant  auditor does not in anywise infringe
     the Nepotism statutes of this State.

                                           Yours   very truly

                                           ATTORNEY         GENERAL      OF TEXAS

     ASR:pbp/cm                            By   /s/A.      S. Rollins
                                                        A. S. Rollins,   Assistant
     APPROVED      NOV 14, 1939
     /s/  Gerald C. Mann                                         APPROVED
     Attorney General of Texas                                   Opinion Committee
                                                                  By /s/ B WBChairman